DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the amendment received on 03/22/2021.

Allowable Subject Matter
3.	Claims 1-16, 29 and 31-32 are allowed.
4.	The following is a statement of reasons for allowable subject matter:
The prior art of record, Chen et al. does not teach or suggest using at least one receiver for reception of at least one first signal by at least one of the plurality of antenna elements; and using at least one first transceiver for at least one of beamformed transmission and beamformed reception of at least one second signal by at least one of the plurality of antenna elements, wherein the at least one receiver covers a larger area than the at least one first transceiver and operates using a narrower bandwidth relative to the at least one first transceiver, wherein of the at least one receiver and the at least one first transceiver, only the at least one first transceiver is used to transmit and receive scheduled user data and the at least one receiver is used to provide a different channel for receiving control signals on the larger area, and wherein the control signals received by the at least one receiver using the narrower 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674.  The examiner can normally be reached on Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KABIR A TIMORY/Primary Examiner, Art Unit 2631